Citation Nr: 1524923	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to June 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the Veteran's application to reopen his previously denied claim for entitlement to service connection for right hip disability.

The Veteran testified at a December 2013 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA file.

In September 2014, the Board granted the application to reopen and remanded the claim for entitlement to service connection for right hip disability to the agency of original jurisdiction (AOJ) for additional development.  For the reasons indicated below, the AOJ complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additional evidence has been added to the claims filed relating to the Veteran's claims for service connection for hearing loss disability and tinnitus since the case was re-certified to the Board.  As this evidence is not pertinent to the claim for service connection for right hip disability, remand for initial AOJ review of this evidence is not required.  38 C.F.R. § 20.1304(c) (2014) (requiring remand for initial AOJ review of "pertinent evidence" submitted directly to the Board).


FINDINGS OF FACT

1.  A right hip disorder was not noted at entry into service.

2.  Right hip symptoms manifested in service.

3.  A right hip disorder clearly and unmistakably existed prior to service.

4.  The preexisting right hip disorder was clearly and unmistakably not aggravated beyond its natural progression by service. 


CONCLUSIONS OF LAW

1.  The Veteran is presumed to have been in sound condition as to his right hip on entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014). 

2.  The presumption of soundness has been rebutted by clear and unmistakable evidence that a right hip disorder preexisted service and clear and unmistakable evidence that the right hip disorder was not aggravated by service.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In September 2007, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

The September 2007 letter indicated that one element of establishing a service connection claim is showing a disease that began in or was made worse by service.  To the extent that this did not fully explain the presumption of soundness and how it could be rebutted, the undersigned explained the legal concept of aggravation during the December 2013 Board hearing and the Veteran acknowledged that he understood.  Hearing transcript, at 6.  Consequently, any error in this regard was harmless because the Veteran had actual knowledge of what was needed to establish entitlement to service connection on an aggravation basis.  See George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  During the Board hearing the undersigned also explained the issue on appeal and asked question designed to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  In addition, pursuant to the Board's September 2014 remand, the Veteran was afforded a November 2014 VA examination as to the etiology of his right hip disability.  For the reasons indicated below, the examination was adequate and complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1).

However, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  A March 1969 service treatment record reflects that the Veteran experienced pain in his right hip with exercise.   As no disorder of the right hip was noted on the July 1968 entrance examination and right hip symptoms manifested in service, the presumption of soundness is for application.   Clear and unmistakable evidence of both preexistence and a lack of aggravation is required to rebut this presumption.

On the July 1968 induction report of medical history, the Veteran indicated that he broke his leg at age 13.  On the January 1970 separation report of medical history, the Veteran indicated "right hip broken age 13."  The March 1969 service treatment record indicated "hx. old fx. ? right hip about 5 yrs. ago."  A March 2007 private treatment note indicated that the Veteran had limping and problems with a short leg since an accident at age 13 when he reportedly fractured his right hip when he fell out of a tree.  During the December 2013 Board hearing, the Veteran testified that he fell from a swing and injured his hip prior to service.  Hearing transcript, at 3.  There is thus clear and unmistakable evidence that a right hip disorder preexisted service.  The remaining question is whether there is also clear and unmistakable evidence that the preexisting right hip disorder was not aggravated  by service.

In the March 1969 service treatment record referenced above, after pain in the hip with exercise was noted, it was indicated that there was no local tenderness on exam and good range of motion of the hips.  An April 1969 right hip X-ray was negative.  Left hip X-ray revealed an old fracture deformity at the femoral neck region which was well healed, and the joint space was well maintained.  On the January 1970 separation examination, all systems, including the spine and other musculoskeletal and lower extremities, were normal.  As noted, on the January 1970 report of medical history, the Veteran indicated that he had broken his right hip at age 13.  The physician's summary indicated "right hip no sequelae to fracture childhood" and that the Veteran was in good health.

Private treatment records beginning in March 2007 reflect diagnoses of right hip avascular necrosis, acquired left leg discrepancy, and severe right hip degenerative joint disease (DJD), with recommendation for right hip replacement surgery, which the Veteran subsequently underwent.  A March 2007 treatment note indicated that the Veteran had limping and problems with a short leg since an accident at age 13 when he reportedly fractured his right hip when he fell out of a tree.  These records do not contain a medical opinion as to the etiology of the Veteran's right hip disability, to include whether a preexisting right hip disorder was aggravated beyond its natural progression by service.  The only medical opinion on this question is that of the nurse practitioner who performed November 2014 VA examiner.

The November 2014 VA examiner reviewed the claims file, examined the Veteran, and diagnosed right hip arthritis, right hip avascular necrosis, and right hip replacement.  In response to the Board's September 2014 remand questions, she opined that it was undebatable that the right hip disability preexisted service and that it was undebatable that the right hip disability was not aggravated (permanently made worse) during service.  As to preexistence, she noted the above references to the preexisting right hip disorder in the service and post service treatment records as indicating preexistence.  As to aggravation, she wrote, "Yes, it was not aggravated beyond natural progression."  She noted the in-service evaluation for right hip pain with exercise and the normal examination, as well as lack of sequelae noted at separation.  She wrote, "There was right hip functional loss in active duty," but in November 2014 noted in an addendum that she had meant to write that "there was no evidence of right hip functional loss in the active duty."  She noted the lack of medical records from separation to 2007, and the multiple diagnoses at that time as noted above, which were secondary to slip capital femoral epiphysis which was not in the March 1969 in-service X-ray, and that the X-ray showed a normal right hip and old left hip injury.

The examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, and her definitive opinion that there was undebatably a lack of aggravation of the preexisting right hip disorder is therefore entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner specifically addressed the in-service symptoms and explained why the evidence undebatably showed the right hip disorder was not aggravated beyond its natural progression by service, based on the normal service findings, lack of functional loss, and nature of the current disability as compared to what was shown in service, as well as the length of time until the diagnoses.  The Board notes that the examiner did not base her opinion merely on the length of time between service and evidence of treatment, but, rather, found that the evidence as a whole reflected a clear lack of aggravation.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (Board may not consider "evidence of a prolonged period without medical complaint" unless it also considers other factors).  For these reasons, the examination was adequate and complied with the  Board's remand instructions.

The Veteran challenged the November 2014 opinion in a March 2015 letter, in which he wrote that that examiner was inaccurate when she wrote that the 1969 X-ray was normal and left hip X-ray showed old injury with deformity.  According to the Veteran, military records showed right hip and not left hip complaints.  However, the examiner did note the right hip complaints, but also the normal right hip X-ray and review of the evidence reflects that the April 1969 X-ray did contain the reference, "Right hip: negative."  The Veteran's argument that the examiner's reference was inaccurate is therefore flawed.  The Veteran also argued in this letter that the examiner's statement that there was no muscle atrophy was not true, as there was clearly a difference in muscle mass between the hips with the left being smaller.  The Veteran is competent to describe his observation of an apparent difference in size of the hips.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He is also competent to opine as to some medical matters.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As to the medical question of whether any apparent difference in hip size was due to muscle atrophy, the Board finds the specific examination finding of lack of muscle atrophy by the trained health care professional who conducted the examination to be of greater probative weight than the Veteran's lay statement on this question.  See Cox v. Nicholson. 20 Vet. App. 563, 568-69 (2007) (explaining that "the Board is entitled to assume the competence of a VA examiner," including a nurse practitioner, and the appellant bears the burden of rebutting the Board's presumption of competence).

The only other opinion on this question is that of the Veteran.  In his written statements and during the Board hearing, the Veteran stated that marching, running, and physical training aggravated his hip disorder, and continues to affect him to this day.  He indicated that he felt pain but not stiffness as a result of the above activities during service, and that the hip did not give him any trouble prior to service.  Hearing transcript, at 4, 5-6.  The Veteran is competent to testify as to his observations.  In addition, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.

The Veteran is thus competent to state that he experienced pain from the hip that seemed to have been the result of service based on the time he began experiencing this pain.  However, as to the question of whether the right hip symptoms in service constituted aggravation beyond the natural progression of the preexisting hip disorder, the specific, reasoned opinion of the trained health care provider who conducted the November 2014 VA examination, based on an analysis of all the evidence of record, is of far greater probative weight than the Veteran's lay observation regarding experiencing right hip pain during service.  The Board therefore finds that the evidence clearly and unmistakable indicates that the preexisting right hip disorder was not aggravated beyond its natural progression during service.

The presumption of soundness with regard to the right hip has therefore been rebutted.  As the above analysis also reflects that the preexisting right hip disorder was not aggravated beyond its natural progression by service, entitlement to service connection for right hip disability is not warranted.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


ORDER

Entitlement to service connection for right hip disability is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


